Citation Nr: 1635297	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-22 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for non-small-cell carcinoma of the left upper lobe (lung cancer) on and after February 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to October 1952, January 1953 to September 1969, and April 1970 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and an October 2015 Board remand.

Initially, the RO granted service connection for lung cancer in a June 2008 rating decision and assigned a 100 percent evaluation, effective from January 7, 2008.  In an August 2008 rating decision, the RO proposed to reduce the total evaluation to noncompensable based on the Veteran's completion of cancer treatment and mandatory VA examination.  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6819, Note (2015).  In the November 2008 rating decision on appeal, the RO reduced the lung cancer evaluation to noncompensable, effective from February 1, 2009; the Veteran expressed disagreement with the noncompensable portion of the evaluation.  See also June 2010 substantive appeal and August 2015 Bd. Hrg. Tr. at 2 (issue on appeal confirmed immediately prior to hearing).  As noted in the October 2015 Board remand, the Board finds that this appeal is from the initial evaluation assigned following the grant of service connection for the lung cancer disability and has been recharacterized to more accurately reflect the nature of the claim.

The Veteran was scheduled for a hearing before a Decision Review Officer at the RO in March 2015; however, he cancelled his request in a February 2015 written statement.  A hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in August 2015.  A transcript of the hearing is of record.  The VLJ held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran did not submit any additional evidence within that 30-day period.  

The Board notes that the Veteran submitted a completed application for increased compensation based on unemployability in July 2016.  Considering the RO has not had the opportunity to review this claim, the Board will not proceed in adjudicating the issue of the Veteran's unemployability based on his service-connected disabilities, to include his lung cancer in remission.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of notification letters for the above hearings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required, again, because the claims file does not reflect substantial compliance with the prior October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  "[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall, 11 Vet. App. at 271.  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Stegall, 11 Vet. App. at 271.

In the October 2015 remand, the Board directed the AOJ to obtain a radiograph report from the July 2008 VA examination, as referenced in the March 2015 VA examination report.  A review of the claims file has failed to show the requested record was obtained.  Further, the record does not indicate that the RO documented any search for the claims file and that the Veteran was notified that the radiograph was not obtained, as was requested by the Board if the radiograph could not be found.  The Board thus finds that an additional remand is necessary.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide any additional names and addresses of any and all health care providers who have provided treatment for his lung cancer.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file the radiograph report from the July 2008 VA examination, as referenced in the March 2015 VA examination report.  If the requested record is not available, or the search for any such record otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain this record must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such record must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




